UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7405


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

KWAMANE MONTE EVERETT,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. James C. Dever III, District Judge. (4:12-cr-00057-D-4; 4:16-cv-00095-D)


Submitted: November 6, 2020                                 Decided: November 17, 2020


Before NIEMEYER, FLOYD, and RICHARDSON, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam opinion.


Kwamane Monte Everett, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kwamane Monte Everett appeals the district court’s order denying relief on his 28

U.S.C. § 2255 motion and denying his pro se motions in which he argued that he should

receive credit against his sentence for time he spent in state custody before the district court

imposed judgment in this case. The portion of the district court’s order denying relief on

Everett’s § 2255 motion is not appealable unless a circuit justice or judge issues a

certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B) (2018). A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2018). When the district court denies relief on the merits,

a prisoner satisfies this standard by demonstrating that reasonable jurists could find the

district court’s assessment of the constitutional claims debatable or wrong. See Buck v.

Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive procedural ruling is

debatable and that the motion states a debatable claim of the denial of a constitutional right.

Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473,

484 (2000)).

       Limiting our review of the record to the issues raised in Everett’s informal brief, we

conclude that Everett has not made the requisite showing. See 4th Cir. R. 34(b); see also

Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important

document; under Fourth Circuit rules, our review is limited to issues preserved in that

brief.”). Accordingly, we deny a certificate of appealability and dismiss Everett’s appeal



                                               2
of the district court’s order denying relief under § 2255 for the reasons stated by the district

court.

         With respect to Everett’s challenges to the execution of his sentence, we have

reviewed the record and conclude that the district court correctly denied those motions for

lack of jurisdiction. See Fontanez v. O'Brien, 807 F.3d 84, 86 (4th Cir. 2015) (“As a

general matter, a federal prisoner must challenge the execution of a sentence under 28

U.S.C. § 2241, and the sentence itself under 28 U.S.C. § 2255.”). We therefore affirm the

remainder of the district court’s judgment.

         We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                       DISMISSED IN PART,
                                                                        AFFIRMED IN PART




                                               3